Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER et al. (WO 03/019983-of record) and in further view of HARTUNG (6,932,599).
	Regarding claims 1, 8, 10, 17, and 18, MILLER et al. discloses a device (10) for welding thermoplastic parts by generating and aiming infrared energy (a device for treating at target) [0001] comprising:
	at least one broadband incandescent lamp as the infrared energy source (an IR source adapted and arranged to emit IR radiation from an emitter surface having a first surface area) [0007]; Fig.1;
	the device uses fiber optic cables (90) (a set of elongate bodies consisting of 1 or more elongate bodies), the infrared energy focuses into the fiber optic cable (each elongate body having an inlet, collectively referred to as the inlets), and the fiber optic cable extends from the convergent lens (92) and splits into a plurality of sub-cables (94) which have distal ends (96) (each elongate body having an outlet, collectively referred to as the outlets); wherein the distal ends (96) are arrayed around and directed at a localized area on the parts 12, 14 to be joined.  Preferably, the distal ends (96) are arrayed evenly around the area on the parts (12, 14) to be joined.  The energy travels along the cable, is split among the sub-cables, and exits the distal ends.  The fiber optic cables are thin glass which conduct light by internal fraction (wherein IR radiation emitted from the IR source is coupled into the set of elongate bodies via the inlets and decoupled from the elongate body via the outlets over an outlet surface having a second surface area) [0052]; Fig.11; wherein the first surface area (92) is greater than the second surface area (96).
	MILLER et al. is silent to the thin glass fiber optic cables to be rigid.  However, HARTUNG teaches an irradiation unit wherein the light-conducting unit is commonly known to be a rigid optical fiber rod made of glass (C3:L14-17; claim 10).  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the rigid glass rod of HARTUNG for the glass rod of MILLER et al. for the predictable results of irradiating or treating a target with irradiation.
	Regarding claim 2, MILLER et al. discloses the IR source comprises a thermal emitter (incandescent lamp 26; Fig.11).
	Regarding claim 9, MILLER et al. discloses a power output of 100 W [0041].
	Regarding claims 11-14, 16, and 19, MILLER et al. discloses providing a substrate (12, 14) having a cavity (16) and a target located inside the cavity (Fig.1); 
	providing an IR source (16) outside the cavity (16) (Fig.1);
	providing a set of elongate bodies (94) consisting of one or more elongate bodies (94-Fig.11), each elongate body having an inlet (90) outside the cavity (16) and an outlet (96) inside the cavity (Fig.11) wherein the hole (16) is performed in part (14) to allow energy to reach the underlying part (12) [0027] the hole (16) allows the infrared energy to be focused at an area where the plastic parts (12, 14) are to be joined [0041].  The distal ends (96) are arrayed evenly around the area on the parts (12, 14) to be joined which includes said hole (16);
	transferring IR radiation emitted by the IR source to the target via the elongate bodies to obtain the heat treated substrate (Fig.11, [0052]).
	MILLER et al. is silent to the thin glass fiber optic cables to be rigid.  However, HARTUNG teaches an irradiation unit wherein the light-conducting unit is commonly known to be a rigid optical fiber rod made of glass (C3:L14-17; claim 10).  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the rigid glass rod of HARTUNG for the glass rod of MILLER et al. for the predictable results of irradiating or treating a target with irradiation.

4.	Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER et al. (WO 03/019983-of record) and HARTUNG (6,932,599) as applied to claims 1-2, 8-14, and 16-19 above, and in further view of BERTRAM et al. (2008/0265789).
	The teachings of MILLER et al. and HARTUNG are applied as described above for claims 1-2, 8-14, and 16-19.
	Regarding claims 3-4, modified MILLER et al. is silent to the IR source to comprise an IR LED and semiconductor.  However, BERTRAM et al. discloses an IR source that comprises at least one LED and at least one radiation-emitting semiconductor component that emits an equal power of an incandescent lamp [0053].  The benefits of electromagnetic radiation emitted by the radiation-emitting semiconductor component are reducing waste heat generated by the LED lamp during operation and reducing the risk of shortening the lifespan of the LED lamp and/or lowering the efficiency of the LED [0011].  MILLER et al. discloses said incandescent lamp can be replaced by commercially available infrared lamps [0053].  It would have been obvious to one of ordinary skill in the art to have substituted the LED lamp comprising the radiation-emitting semiconductor component of BERTRAM et al. for the incandescent lamp of MILLER et al. in light of the advantages associated therewith and the predictable results of welding thermoplastic parts by generating and aiming infrared energy.
	Regarding claims 5-6, BERTRAM et al. discloses the IR source emits electromagnetic radiation having a wavelength of 1.45 µm or more [0023].  It also has a peak intensity wavelength between 800 and 1000 nm [0046] and an electrical power of 20W [0052].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-14, and 16-19 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742